Petition for Writ of Mandamus Denied and Memorandum Opinion filed
December 3, 2004








 
Petition for Writ of Mandamus Denied and Memorandum
Opinion filed December 3, 2004.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-04-01147-CV
____________
 
IN RE AVCO CORPORATION, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT
OF MANDAMUS
 

 
M E M O R A N D U M   O
P I N I O N
On December 2, 2004, relator
filed a petition for writ of mandamus and a motion for emergency relief in this
Court.  See Tex. Gov=t. Code Ann. ' 22.221 (Vernon 2004); see also Tex. R. App. P. 52.  Relator contends
the trial court abused its discretion by refusing to disqualify an expert hired
by real party in interest, Interstate Southwest, by refusing to disqualify
Interstate Southwest=s counsel, by refusing to consider relator=s affidavits in support of the motion
to disqualify, and by refusing to extend the trial setting.
After reviewing the evidence admitted in the trial court and
the legal authority cited by the parties, we find that relator
has not established a clear abuse of discretion by the trial court.  Accordingly, we deny relator=s petition for writ of mandamus and
motion for emergency relief. 
PER CURIAM
Petition Denied
and Memorandum Opinion filed December 3, 2004.
Panel consists of
Chief Justice Hedges and Justices Fowler, and Seymore.